Citation Nr: 0837846	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-22 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left knee disability.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served 1 month and 13 days of active military 
duty from August 1985 to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey.  In that decision, the RO denied service 
connection for a left knee disability.  



FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that a left 
knee disability existed before the veteran entered into 
active duty and did not undergo an increase in severity while 
in service.  

2.  Arthritis of the left knee was not present in service or 
manifested within the first post service year.  


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entry has been 
rebutted and pre-existing left knee disability was not 
aggravated by service.  38 U.S.C.A. § 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306(a) (2008).

2.  Arthritis of the left knee was not incurred or aggravated 
in service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1101, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

In May 2006 correspondence, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
This May 2006 letter also informed the veteran of the process 
by which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the veteran has been able to participate 
effectively in the processing of his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  In April and May 2006 the veteran 
sent in a response to his VCAA notice stating he had no other 
evidence to submit.  The veteran has received a VA 
examination in conjunction with his claim.  The Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.  

Analysis

The veteran contends that his knee disability became 
aggravated during physical training while he was in the Navy.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Where the veteran served continuously for ninety (90) or more 
days, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111 (West 2002).  The 
presumption is rebutted where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  "[T]he Government must show clear and unmistakable 
evidence of both a preexisting condition and a lack of in-
service aggravation to overcome the presumption of soundness 
. . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 
Fed. Reg. 25, 178 (May 5, 2004)).  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993).  However, aggravation is not conceded where the 
disability underwent no increase in severity during service 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993).  It is "a lasting worsening of the 
condition" that is required, meaning a worsening that 
existed not only at the time of separation but one that still 
exists currently.  Routen v. Brown, 10 Vet. App. 183, 189 n. 
2 (1997).  

The veteran's June 1985 enlistment examination and 
prescreening form show no defects.  It cannot be said that a 
left knee disability was noted at the time he entered into 
service.  The veteran is entitled to the presumption of 
soundness at entry into active service.  

The Board must consider if the presumption of soundness is 
rebutted by clear and unmistakable evidence.  Several August 
1985 service treatment records and an X-ray report state that 
the veteran gave a history of Osgood-Schlatter's disease 
since the age of 14.  The veteran had complained of knee pain 
with physical training (he was in his second week of 
training).  There was no associated trauma.  X-rays were 
consistent with old Osgood-Schlatter's disease.  A September 
1985 medical board report records that the veteran reported 
he had chronic intermittent knee pain since the age of 14.  
It also states that there was no recent history of trauma to 
the left knee.  The medical board report found the veteran's 
left knee disability pre-existed his service and was not 
aggravated therein.  The medical board consisted of 2 
officers in the medical corps and was approved by another 
officer in the medical corps.  This evidence clearly and 
unmistakably shows that a left knee disability pre-existed 
service.  See 38 C.F.R. § 3.303 (manifestations of symptoms 
of chronic disease from date of enlistment, or so close 
thereto that the disease could not have originated in so 
short a period will establish preservice existence thereof).  

Next, the Board must determine whether the left knee 
disability was aggravated in service.  A lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  VAOPGCPREC 3-2003 (July 16, 2003).  

An August 1985 service treatment record gives a diagnosis of 
left tibal apophypitis, secondary to old Osgood-Schlatter's 
disease.  Another record from the same month states that the 
veteran's "[left knee X-ray] changes were consistent with 
Osgood-Schlatter."  This record goes on to give a diagnosis 
of Osgood-Schlatter's disease, symptomatic.  

A post-service VA medical record from December 2005 shows the 
veteran complained of left knee pain and stated that the pain 
started in 1985.  A private medical record (undated, but 
submitted with records dated March 2006) lists knee pain 
"[with history] of arthritis" as part of a series of health 
complaints; continued use of a knee brace with exercise was 
recommended.  Another private medical record from March 2006 
shows the veteran complained of bilateral knee pain and 
swelling of the right knee when playing basketball.  

An October 2006 VA examination lists the veteran's medical 
history as including substance abuse and hypertension.  He 
stated he occasionally wears a knee brace and takes Motrin.  
The veteran told the VA examiner he thought the injury 
occurred in 1987 when he was doing physical training.  The 
veteran listed no specific trauma to his left knee.  The 
veteran stated his knee hurts and interferes with daily 
activity but not with a job because he was unemployed.  He 
stated there were no incapacitating episodes or flare-ups.  
Upon examination of the left knee, the VA examiner noted 
"The patient refuses to demonstrate a full range of motion, 
states he is in too much pain ... due to the patient's 
complaint of pain, he does not give full effort with knee 
flexion and extension."  The VA examiner concluded that the 
veteran was able to extend to 0 degrees as well as flex to 
90 degrees and even further, but the veteran stated it caused 
too much pain.  The diagnosis was left knee patellofemoral 
syndrome.  

There is no competent evidence that left knee disability 
worsened during service.  After the veteran was discharged in 
September 1985, there is no documentation of treatment for 
his left knee disability until twenty years later, in 
December 2005, where he complains of left knee pain.  The 
next evidence of left knee pain is March 2006 private medical 
records that appear to attribute the knee pain to arthritis 
and refer to the veteran's right knee, not his left, swelling 
when the veteran plays basketball.  While the October 2006 VA 
examination does provide a left knee diagnosis, it does not 
show that there was a permanent increase in the severity of 
the disability in service as required by Routen, supra.  The 
VA examiner attributed the veteran's left knee range of 
motion to the refusal of the veteran to give his full effort 
in the examination.  The only competent evidence of record 
addressing aggravation is from the members of the medical 
corps on the medical board in service and they unequivocally 
indicated that aggravation of the left knee did not take 
place during the veteran' relatively brief tour of service.  

While the veteran cites to his knee pain and diagnosis in 
service as indication that his disability is related to 
service, there is no competent evidence of record supporting 
this view.  To the extent that the veteran has asserted that 
his disability is related to service, as a lay person, he has 
no competence to give a medical opinion or diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board finds that the presumption of soundness in this 
case has been rebutted by clear and unmistakable evidence 
that the veteran's left knee disability existed prior to 
service and was not aggravated by service.  See 38 U.S.C.A. 
§ 1111; Wagner, supra; VAOPGCPREC 3-2003.  

Finally, arthritis of the left knee was not present in 
service and is not shown to have been related to active duty.  
The first manifestations of arthritis were many years after 
active duty and there is no competent evidence that it is 
related to his period of service.  


ORDER

Service connection for a left knee disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


